          Case 4:19-cv-00035-RM-LAB Document 106 Filed 06/05/20 Page 1 of 3



1    Victoria Lopez*
     Christine K Wee– 028535
2
     ACLU FOUNDATION OF ARIZONA
3    3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
4    Telephone: (602) 650-1854
5    Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
6
     (*admission under Arizona Rule 38(f) pending)
7
     Joshua A. Block**
8
     Leslie Cooper**
9    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
10   New York, New York 10004
11   Telephone: (212) 549-2650
     E-Mail:jblock@aclu.org
12   E-Mail: lcooper@aclu.org
     **Admitted Pro hac vice
13

14   Wesley R. Powell**
     Matthew S. Friemuth**
15   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
16   New York, New York 10019
17   Telephone: (212) 728-8000
     Facsimile: (212) 728-8111
18   E-Mail: wpowell@willkie.com
19
     E-Mail: mfriemuth@willkie.com
     **Admitted Pro hac vice
20

21   Attorneys for Plaintiff Russell B. Toomey
22

23

24

25

26
27

28
          Case 4:19-cv-00035-RM-LAB Document 106 Filed 06/05/20 Page 2 of 3



1

2                          UNITED STATES DISTRICT COURT
3
                                    DISTRICT OF ARIZONA
4    Russell B. Toomey,                               4:19-cv-00035-TUC-RM (LCK)
5
                       Plaintiff,                     PLAINTIFF’S NOTICE OF
6                                                     SERVICE OF WRITTEN
     v.                                               DISCOVERY
7
     State of Arizona; Arizona Board of
8    Regents, d/b/a University of Arizona, a
9    governmental body of the State of Arizona; et
     al.,
10
                          Defendants.
11

12
           Plaintiff hereby gives notice that he served his First Set of Interrogatories to the
13
     Defendants by email to Defendants’ counsel on June 5, 2020.
14
           Dated this 5th day of June, 2020.
15
                                        ACLU FOUNDATION OF ARIZONA
16
                                        By /s/ Christine K. Wee
17
                                            Victoria Lopez
18                                          Christine K. Wee

19                                      AMERICAN CIVIL LIBERTIES UNION
20                                      FOUNDATION
                                            Joshua A. Block
21                                          Leslie Cooper
22
                                        WILLKIE FARR & GALLAGHER LLP
23
                                        Wesley R. Powell
24                                      Matthew S. Friemuth

25
                                        Attorneys for Plaintiff Russell B. Toomey
26
27

28

                                                -1-
          Case 4:19-cv-00035-RM-LAB Document 106 Filed 06/05/20 Page 3 of 3



1                                CERTIFICATE OF SERVICE
2           I hereby certify that on June 5, 2020, I electronically transmitted the attached
3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this
4
     filing will be sent by email to all parties by operation of the Court’s electronic filing
5

6    system.

7                                /s/ Christine K. Wee
8

9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                 -2-
